 



Exhibit 10.47
WEATHERFORD INTERNATIONAL LTD.
FORM OF RESTRICTED SHARE AWARD AGREEMENT
This Restricted Share Award Agreement (this “Agreement”) is made and entered
into by and between Weatherford International Ltd., a Bermuda exempted company
(the “Company”), and                                (the “Holder”) effective as
of the            day of                , 20     , pursuant to the Weatherford
International Ltd. 2006 Omnibus Incentive Plan (the “Plan”), which is
incorporated by reference herein in its entirety.
Whereas, the Company desires to grant to the Holder                      (the
“Shares”) of the Company’s common shares, par value US$1.00 per share, subject
to the terms and conditions of this Agreement, with a view to increasing the
Holder’s equity interest in the Company; and
Whereas, the Holder desires to have the opportunity to hold the Shares subject
to the terms and conditions of this Agreement;
Now, therefore, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1.   Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:

  (a)   “Forfeiture Restrictions” shall mean any prohibitions and restrictions
set forth herein or in the Plan with respect to the sale or other disposition of
the Shares and the obligation to forfeit and surrender such Shares to the
Company.     (b)   “Restricted Shares” shall mean Shares that are subject to the
Forfeiture Restrictions under this Agreement or the Plan.

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

2.   Grant of Restricted Shares. Effective as of the date of this Agreement, the
Company shall cause to be transferred to the Holder                      Shares
as Restricted Shares. Subject to the provisions of Section 3, the Company will
instruct its transfer agent to create an electronic book entry account
evidencing the Restricted Shares in the Holder’s name, pursuant to which the
Holder shall have, except for the Forfeiture Restrictions, all of the rights of
a shareholder of the Company with respect to such Restricted Shares, including,
without limitation, the right to receive any dividends or distributions
allocable thereto and all voting rights appurtenant thereto. No physical
certificates evidencing the Shares will be issued to the Holder until the
Forfeiture Restrictions lapse. Effective as of the date of this Agreement, the
Holder shall deliver to the Company an irrevocable share transfer form (the
“Share Transfer Form”), endorsed in blank, relating to the Restricted Shares.  
3.   Transfer Restrictions. Except as specified herein or in the Plan, the
Restricted Shares may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of. Any such attempted sale,
assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Agreement or the Plan shall be void and the
Company shall not be bound thereby. Further, the Shares may not be sold or
otherwise disposed of in any manner that would constitute a violation of any
applicable Bermuda or U.S. federal or state securities laws. Accordingly, the
Holder also agrees (i) that the Company may refuse to

 



--------------------------------------------------------------------------------



 



register the transfer of the Shares, including the Restricted Shares, in the
register of members of the Company if such proposed transfer is in violation of
this Agreement or the Plan or would in the opinion of counsel to the Company
constitute a violation of any applicable Bermuda or U.S. securities laws and
(ii) that the Company may give related instructions to its transfer agent, if
any, to stop registration of the transfer of the Shares, including the
Restricted Shares.

4.   Vesting. Except as specified in this Section 4, the Shares shall be subject
to Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as to the
Shares that are granted hereby in accordance with the following schedule
provided that the Shares have not been forfeited to the Company prior to such
date:

          Number of     Restricted Shares as to     Which Forfeiture Lapse Date
  Restrictions Lapse
 
   
 
   
 
   
 
   
 
   

Notwithstanding the foregoing, if (i) the Holder’s employment or affiliation
relationship with the Company and its Affiliates is terminated prior to the
                     anniversary of the date hereof due to the death or
Disability of the Holder, then all Forfeiture Restrictions with respect to all
Shares subject to Forfeiture Restrictions shall lapse on the date of termination
of the Holder’s employment or affiliation relationship with the Company and its
Affiliates due to death or Disability, or (ii) there is a Corporate Change, then
all Forfeiture Restrictions shall immediately lapse with respect to all Shares
subject to Forfeiture Restrictions. If the Holder’s employment or affiliation
relationship with the Company and its Affiliates terminates prior to the
                     anniversary of the date hereof for any reason other than
the Holder’s death or Disability, any Forfeiture Restrictions that have not
previously lapsed pursuant to the provisions of this Section 4 shall not lapse,
and any Restricted Shares with respect to which the Forfeiture Restrictions have
not lapsed shall be forfeited to the Company. Upon the lapse of the Forfeiture
Restrictions and the satisfaction by the Holder of any liability arising under
Section 6 of this Agreement, the Company shall deliver or cause to be delivered
to the Holder the Shares with respect to which Forfeiture Restrictions have
lapsed, and such Shares shall be transferable by the Holder (except to the
extent that any proposed transfer would, in the opinion of counsel to the
Company, constitute a violation of applicable securities laws). In the event any
Restricted Shares are forfeited to the Company pursuant to this Agreement, the
forfeiture will be accomplished by the transfer of such Restricted Shares to the
Company or an Affiliate of the Company pursuant to the Share Transfer Form and
the payment by the Company or such Affiliate to the Holder of US $1.00 in
consideration thereof.

5.   Capital Adjustments and Reorganizations. The existence of the Restricted
Shares shall not affect in any way the right or power of the Company or its
shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any acquisition, merger, amalgamation or consolidation of the
Company, any issue of debt or equity securities, including, without limitation,
bonds, debentures, preferred or prior preference shares ahead of or affecting
the Shares, or the winding up, dissolution or liquidation of the Company, or any
sale, lease, exchange or other disposition of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise, including a Corporate Change (as defined in the Plan).  
6.   Tax Withholding. To the extent that the receipt of the Restricted Shares or
the lapse of any Forfeiture Restrictions results in income, wages or
compensation to the Holder for any federal, state or local income, social
insurance, employment or other tax purposes with respect to which

2



--------------------------------------------------------------------------------



 



the Company or any of its Affiliates has a withholding obligation, the Holder
shall deliver to the Company or such Affiliate at the time of such receipt or
lapse, as the case may be, such minimum amount of money as the Company or such
Affiliate may require to meet its obligation under applicable tax laws or
regulations, and, if the Holder fails to do so, the Company is authorized to
withhold from the Shares or from any cash or share remuneration then or
thereafter payable to the Holder any minimum amount of tax required to be
withheld by reason of such resulting income.

7.   Employment or Affiliation Relationship. For purposes of this Agreement, the
Holder shall be considered to be in the employment of, or affiliated with, the
Company or its Affiliates as long as the Holder has an employment or affiliation
relationship with the Company or its Affiliates. The Committee shall determine
any questions as to whether and when there has been a termination of such
employment or affiliation relationship, and the cause of such termination, under
the Plan and the Committee’s determination shall be final and binding on all
persons.   8.   Section 83(b) Election. The Holder shall not exercise the
election permitted under section 83(b) of the Internal Revenue Code of 1986, as
amended, with respect to the Restricted Shares without the written approval of
the Chief Financial Officer or General Counsel of the Company. If the Chief
Financial Officer or General Counsel of the Company permits the election, the
Holder shall timely pay the Company or its Affiliate the amount necessary to
satisfy the Company’s or its Affiliate’s attendant tax withholding obligations,
if any.   9.   Not an Employment or Affiliation Agreement. This Agreement is not
an employment or affiliation agreement, and no provision of this Agreement shall
be construed or interpreted to create an employment relationship between the
Holder and the Company or any of its Affiliates or guarantee the right to remain
employed by or affiliated with the Company or any of its Affiliates for any
specified term.   10.   Termination of Plan; Discretionary Grant. The Holder
acknowledges that the Committee may unilaterally amend, terminate or suspend the
Plan at any time. The Holder acknowledges and agrees that the award of the
Restricted Shares pursuant to this Agreement is not an element of the Holder’s
compensation for purposes of any other program or benefit, including, but not
limited to, with respect to the determination of any severance, redundancy or
resignation payments or benefits, and has been awarded at the Company’s sole
discretion, and that the award of the Restricted Shares pursuant to this
Agreement does not entitle the Holder to any future awards under the Plan.   11.
  Data Privacy. By signing below, the Holder voluntarily acknowledges and
consents to the collection, use, processing and transfer of personal data as
described in this Section. The Holder is not obliged to consent to such
collection, use, processing and transfer of personal data. However, failure to
provide the consent may affect the Holder’s ability to participate in the Plan.
The Company and its Affiliates hold certain personal information about the
Holder, including the Holder’s name, home address and telephone number, date of
birth, social security number or other employee identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
and details of all Restricted Shares or any other entitlement to shares of stock
awarded, cancelled, purchased, vested, unvested or outstanding in the Holder’s
favor, for the purpose of managing and administering the Plan (“Data”). The
Company and its Affiliates will transfer Data amongst themselves as necessary
for the purpose of implementation, administration and management of the Holder’s
participation in the Plan, and the Company and its Affiliates may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area or elsewhere throughout the world, such as the United
States. The Holder authorizes them to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing the Holder’s participation in the Plan, including any
requisite transfer of such Data as may be required for the administration

3



--------------------------------------------------------------------------------



 



of the Plan and the subsequent holding of Shares on the Holder’s behalf by a
broker or other third party with whom the Holder may elect to deposit any Shares
acquired pursuant to the Plan. The Holder may, at any time, review Data, require
any necessary amendments to it or withdraw the consents herein in writing by
contacting the Company; however, withdrawing consent may affect the Holder’s
ability to participate in the Plan.

12.   Notices. Any notice, instruction, authorization, request or demand
required hereunder shall be in writing, and shall be delivered either by
personal delivery, by facsimile, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
address indicated beneath its signature on the execution page of this Agreement,
and to the Holder at the Holder’s address indicated in the Company’s register of
members, or at such other address and number as a party shall have previously
designated by written notice given to the other party in the manner hereinabove
set forth. Notices shall be deemed given when received, if sent by facsimile
(confirmation of such receipt by confirmed facsimile transmission being deemed
receipt of communications sent by facsimile means); and when delivered and
receipted for (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.   13.  
Amendment and Waiver. This Agreement may be amended from time to time by the
Committee in its discretion in any manner that it deems appropriate and that is
consistent with the terms of Plan. However, no such amendment shall adversely
affect in a material manner any right of the Holder without his written consent.
Only a written instrument executed and delivered by the party waiving compliance
hereof shall make any waiver of the terms or conditions effective. Any waiver
granted by the Company shall be effective only if executed and delivered by a
duly authorized executive officer of the Company other than the Holder. The
failure of any party at any time or times to require performance of any
provisions hereof shall in no manner affect the right to enforce the same. No
waiver by any party of any term or condition, or the breach of any term or
condition contained in this Agreement, in one or more instances, shall be
construed as a continuing waiver of any such condition or breach, a waiver of
any other condition, or the breach of any other term or condition.   14.  
Governing Law and Severability. This Agreement shall be governed by the laws of
the State of Texas without regard to its conflicts of law provisions. The
invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.   15.
  Successors and Assigns. Subject to the limitations which this Agreement and
the Plan impose upon the transferability of the Shares, this Agreement shall
bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and to the Holder, his permitted assigns and, upon the
Holder’s death, the Holder’s estate and beneficiaries thereof (whether by will
or the laws of descent and distribution), executors, administrators, agents, and
legal and personal representatives.   16.   Counterparts. This Agreement may be
executed in two or more counterparts, each of which shall be an original for all
purposes but all of which taken together shall constitute but one and the same
instrument.

4



--------------------------------------------------------------------------------



 



in witness whereof, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Holder has executed this
Agreement, all as of the date first above written.

              COMPANY:
 
            weatherford international ltd.
 
       
 
  By:    
 
     
 
 
       
 
     
 
 
       
 
      515 Post Oak Blvd., Ste. 600
Houston, TX 77027
Attn: General Counsel
Facsimile: (713) 693-4484
 
       
 
            HOLDER:
 
       
 
       
 
     
 
 
       
 
     
 
 
            Address:

5



--------------------------------------------------------------------------------



 



Irrevocable Share Transfer
     Know all men by these presents, that the undersigned, for and in
consideration of US$1.00 and other valuable consideration, the receipt of which
is hereby acknowledged, has bargained, sold, assigned and transferred and by
these presents does bargain, sell, assign and transfer unto
                                        ,                                common
shares of Weatherford International Ltd., a Bermuda exempted company (the
“Company”), standing in the undersigned’s name in the register of members of the
Company; and subject to and in accordance with the Restricted Share Award
Agreement dated                     , 20     , between the Company and the
undersigned, the undersigned does hereby constitute and appoint
                                         its true and lawful attorney,
IRREVOCABLY, for the undersigned and in his or her name and stead, to sell
assign, transfer, hypothecate, pledge and make over all or any part of the said
shares and for that purpose to make and execute all necessary acts of assignment
and transfer thereof, and to substitute one or more persons with like full
power, hereby ratifying and confirming all that said attorney or his substitutes
shall lawfully do by virtue hereof.
     In Witness Whereof, the undersigned has hereunto set his hand on this
                     day of                               ,
                              .

     
 
   
 
   
 
 
 
 
   
 
 
 

 